Title: Thomas Jefferson to John Barnes, 20 June 1812
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir Monticello June 20. 12. 
          I have purchased a spinning machine in Washington, thro’ the friendly agency of Doctr Thornton, for which the bearer Davy is now sent with a cart. he is furnished with provisions for himself & horses to Washington and back, and 5.D. for his ferriages & other accidental calls, and therefore I have no reason to expect he will need any thing more. should any extraordinary accident, or a longer detention in Washington than is counted on, occasion his resources to fail, I have directed him to state his case to you, assured that he would find in your friendship a resource for any small supplies or services he may need. I am happy in every occasion of repeating to you the assurances of my constant esteem & respect.
          
            Th:
            Jefferson
        